UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 12-6068


DORNELL WAUSI CHAVOUS,

                 Petitioner - Appellant,

          v.

HAROLD CLARKE,

                 Respondent – Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Senior
District Judge. (1:11-cv-00337-CMH-TCB)


Submitted:   March 15, 2012                 Decided:   March 20, 2012


Before DUNCAN and FLOYD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Dornell Wausi Chavous, Appellant Pro Se. Karen Misbach, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Dornell     Wausi    Chavous       seeks    to       appeal    the   district

court’s    order     denying      relief    on    his    28    U.S.C.       § 2254    (2006)

petition.      The order is not appealable unless a circuit justice

or    judge   issues      a    certificate       of   appealability.           28     U.S.C.

§ 2253(c)(1)(A) (2006).            A certificate of appealability will not

issue     absent     “a       substantial    showing          of     the    denial    of   a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2006).                   When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating         that    reasonable         jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.               Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El    v.    Cockrell,         537    U.S.    322,    336-38

(2003).       When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                              Slack,

529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that Chavous has not made the requisite showing.                             Accordingly,

we deny a certificate of appealability, deny leave to proceed in

forma pauperis, and dismiss the appeal.                        We dispense with oral

argument because the facts and legal contentions are adequately



                                            2
presented in the materials before the court and argument would

not aid the decisional process.

                                                     DISMISSED




                                  3